Citation Nr: 1642294	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  06-37 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected residuals of a traumatic brain injury (TBI). 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active military service from December 1962 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In his December 2006 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  In August 2009, he was informed that his requested hearing had been scheduled for September 2009.  However, he failed to attend such hearing.  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

In October 2009, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  Thereafter, the Veteran appealed such denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court granted the Veteran's and the Secretary of VA's Joint Motion for Partial Remand to the Board (Joint Motion), and vacated and remanded the October 2009 decision to the Board for further consideration.  The Board subsequently remanded the case for additional development in May 2011 and January 2013.  The matter now returns for further consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

By way of background, the Board denied the Veteran's claim in October 2009 based on a finding that a psychiatric disorder did not have onset during the Veteran's active service, did not manifest until many years after separation from active service, and was unrelated to the Veteran's active service.  In such decision, the Board noted that the Veteran had reported numerous stressors that he alleged resulted in his psychiatric disorder, to include witnessing the suicide of another Marine while hospitalized for psychiatric observation at Parris Island, South Carolina, in December 1962 or January 1963.

In the parties' Joint Motion, it was determined that a remand is necessary: (1) to ensure that the Veteran has been provided with an adequate VA medical examination consistent with the VA's duty to assist; and (2) to ensure that VA complies with its duty to assist by requesting inpatient and/or mental health records from the Marine Corps' training facility, located at Parris Island, South Carolina.

With regard to the latter item, in the Board's May 2011 remand, it directed the AOJ to obtain any clinical records of inpatient treatment of the Veteran while he was stationed at Parris Island.  Thereafter, the AOJ requested the Veteran's inpatient clinical records for mental health from December 4, 1962, to May 10, 1963, at Parris Island from the National Personnel Records Center (NPRC).  In October 2011, NPRC responded that searches of Parris Island for 1963 were conducted, but no records were found.  However, it does not appear that a search of inpatient clinical records for mental health from Parris Island from December 4, 1962, to December 31, 1962, was conducted.  Such should be accomplished on remand.

Furthermore, in an effort to corroborate the Veteran's claim of witnessing a suicide at Parris Island, in the Board's January 2013 remand, the AOJ was directed to attempt to corroborate the occurrence of a suicide in December 1962 or January 1963 at Paths Island.  Thereafter, in a January 2014 letter, the AOJ informed the Veteran provide more specific details concerning his stressful event, to specifically include the name of the individual who he saw taking his life at Parris Island during service.  In this regard, he was informed that such was necessary to allow the AOJ to seek assistance from the National Archives and Records Administration (NARA) in corroborating such stressor.  The AOJ explained that NARA assists VA in verifying veteran's claimed stressful incidents for Marine Corps veterans during the Vietnam era or earlier.  Thereafter, the Veteran, via his attorney, informed the AOJ that he could not recall the name of the individual.  As such, the AOJ conducted no further development.  However, the Board finds that the AOJ should attempt to determine, if possible, there was any suicide casualty at the psychiatric observation unit at Parris Island in December 1962 or January 1963.

Furthermore, with regard to the former basis of the Joint Motion, of record is the report of a November 2004 psychological evaluation by a VA psychologist. The psychologist diagnosed PTSD, non-combat related. In April 2005, the Veteran underwent a VA compensation and pension (C&P) 'examination by the same psychologist.  He was diagnosed with generalized anxiety disorder but was not diagnosed with PTSD. In a section of the report for the actual examination (objective findings) the psychologist stated that that the Veteran "raised the possibility of PTSD symptoms fairly early in his counseling this year, and so was formally tested by this examiner. . . for clinical purposes, not for a C&P exam."  The April 2005 report also includes what can be construed as the psychologist's statement that as to the diagnosis of generalized anxiety disorder."  The April 2005 report also includes what can be construed as the psychologist's statement that as to the diagnosis of generalized anxiety disorder "[c]ausal linkages to military service were unclear, probably insufficient."

The parties explained in the Joint Motion that they agreed that a remand was necessary to ensure that the Veteran was provided an adequate VA medical examination.  The parties agreed that the April 2005 examination report was not supported by sufficient rationale and explanation.  In particular, the parties agreed that the psychologist failed to provide sufficient rationale for his finding that, while he diagnosed the Veteran as suffering from PTSD in November 2004, the Veteran did not have PTSD in April 2005.  The parties explained that the psychologist's explanation that the diagnoses were different in November 2004 and April 2005 because the 2004 diagnosis was for clinical purposes not for a C&P examination is not a sufficient rationale or explanation.  An additional reason for finding that the April 2005 examination was inadequate was that the psychologist's conclusion that "[c]ausal linkages to military service were unclear, probably insufficient[,]" with regard to the diagnosed generalized anxiety disorder is not supported by adequate rationale or explanation.  As such, in May 2011, the Board remanded the claim so as to afford the Veteran a new VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.

Thereafter, the Veteran was afforded a VA examination in January 2012 at which time the examiner found that he did not meet the diagnostic criteria for a diagnosis of PTSD, to include as a result of witnessing the aforementioned suicide at Parris Island, or generalized anxiety disorder.  Rather, she found that the Veteran had a personality disorder that was not caused or exacerbated by his military service.  However, since such time, the Veteran has been diagnosed with depressive disorder as reflected in private treatment records dated from February 2012 to July 2012.

Furthermore, subsequent to the January 2012 VA examination, the Veteran's attorney has advanced a new theory of entitlement.  In this regard, he has alleged that the Veteran's claimed acquired psychiatric disorder is the result of two in-service head injuries.  Additionally, the Board notes that the Veteran is currently service-connected for residuals of a traumatic brain injury.  In the development of such claim, the Veteran was afforded a series of VA examinations in May 2014, to include a mental disorders examination.  However, at such time, the examiner found that the Veteran did not have a diagnosed psychiatric disorder.  Specifically, he determined that, although the Veteran reports mood swings, poor sleep, and chronic
relationship problems, there was no indication that any were temporally or causally related to the head injuries he had in the military, and further noted that these symptoms have previously been attributed to his personality traits.  

Even so, as the Board must seek an addendum opinion regarding whether the Veteran had a depressive disorder at any time during the pendency of the claim, the examiner will also be requested to offer an opinion whether such, if in fact present, is secondary to the Veteran's residuals of a TBI.

Furthermore, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for an acquired psychiatric disorder.  Such should be accomplished on remand.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected residuals of a TBI.

2.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain the Veteran's inpatient clinical records for mental health from Parris Island from December 4, 1962, to December 31, 1962, from any appropriate source.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  The AOJ should contact any appropriate source, to include NARA, to attempt to determine, if possible, whether there was any suicide casualty at the psychiatric observation unit at Parris Island in December 1962 or January 1963.  All efforts should be documented.

5.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's January 2012 psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the January 2012 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the record and then offer an opinion as to the following:

(A)  Consistent with the DSM-IV, identify all psychiatric disorders from which the Veteran has had at any time from when he filed his current claim in July 2004 until the present.  If the examiner does not diagnose depressive disorder, the examiner must provide a detailed explanation as to why his or her diagnoses differ from private treatment records dated from February 2012 to July 2012.

(B)  For any diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include any previously described stressful event and/or documented head injuries.  The examiner should also offer an opinion as to whether it is at least as likely as not that such is caused or aggravated by the Veteran's service-connected residuals of a TBI.

(C)  With regard to the Veteran's diagnosed personality disorder, the examiner should offer an opinion as to whether there was an additional disability due to disease or injury superimposed upon such personality disorder during the Veteran's military service.  If so, please identify the additional disability.

The examiner should provide a rationale for any opinion offered.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

